AMENDMENT

THIS AMENDMENT (this “Amendment”) is made and entered into as of the 22nd day of
January, 2015 (the “Effective Date”) by and between 112 RUTHLYNN DRIVE, LLC, a
Delaware limited liability company (“Seller”), IHS ACQUISITION NO. 138, INC., a
Delaware corporation (“Existing Operator”), and GLOBAL HEALTHCARE REIT, INC., a
Utah corporation (“Purchaser”).

RECITALS

Purchaser and Seller are parties to that certain Purchase and Sale Agreement
dated as of December 16, 2014 (the “Purchase Agreement”); and

Purchaser and Seller desire to amend the Purchase Agreement on the terms
hereinafter set forth.

In consideration of the mutual covenants and agreements contained herein, and
other good and valuable consideration paid by Purchaser to Seller, the receipt
and sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

1.

Capitalized Terms.  Capitalized but undefined terms used in this Amendment shall
have the meanings set forth in the Purchase Agreement.

2.

Closing Date.   Section 1.1 of the Purchase Agreement is hereby amended to
change the definition of the term Closing Date from “January 31, 2015” to
“February 27, 2015”.

3.

Ratification.  Except to the extent amended hereby, Purchaser and Seller ratify
and confirm that all other terms and conditions of the Purchase Agreement remain
in full force and effect.

4.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall be taken to be
one and the same Amendment, for the same effect as if all parties hereto had
signed the same signature page, and a facsimile copy of an executed counterpart
shall constitute the same as delivery of the original of such executed
counterpart.  Any signature page of this Amendment (whether original or
facsimile) may be detached from any counterpart of this Amendment (whether
original or facsimile) without impairing the legal effect of any signatures
thereof and may be attached to another counterpart of this Amendment (whether
original or facsimile) identical in form hereto but having attached to it one or
more additional signature pages (whether original or facsimile).




[Signatures on next page]





HNZW/Amendment to Purchase and Sale Agreement _ Longview.DOC (Longview)/4232-13




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the day and year first above written.




SELLER:




112 RUTHLYNN DRIVE, LLC,

a Delaware limited liability company




By:

_/s/ Brian Reynolds ___

Name:

Brian Reynolds

Title:

Manager










EXISTING OPERATOR:




IHS ACQUISITION NO. 138, INC.,

a Delaware corporation




By:

__/s/ Brian Reynolds ___

Name:

Brian Reynolds

Title:

Secretary

 










PURCHASER:







GLOBAL HEALTHCARE REIT, INC.,

a Utah corporation










By:

___/s/ Christopher F. Brogdon

Name:

Christopher F. Brogdon

Title:

President

        











HNZW/Amendment to Purchase and Sale Agreement _ Longview.DOC (Longview)/4232-13





